Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-18, 20 are allowed because Zhang et al. or SUZUMURA et al. appear to be the closest prior art references.  However, theses references fail to teach forming a self-organizing barrier layer between the host material and the semiconductor region, wherein forming the self-organizing barrier layer comprises activating a segregation of the alloying element from the self-segregating composition forming a further barrier layer between the metallization layer and the semiconductor region, the further barrier layer comprising at least one defect including an opening extending through the further barrier wherein forming the self-organizing barrier layer comprises sealing the at least one defect in the further barrier layer with the self -organizing barrier layer, as in claim 1; the metallization layer comprises an alloying element configured to be self-segregating from the metallization layer; healing a defect in the barrier layer by segregating the alloying element from the metallization layer to at least one of in or over the defect as in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893